                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                                 IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JOHN FREITAS,                                               No. C 19-03347 WHA
                                                                         11
United States District Court




                                                                                               Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                        ORDER DENYING APPLICATION
                                                                         13                                                               FOR TEMPORARY
                                                                              BANK OF AMERICA N.A. and DOES                               RESTRAINING ORDER
                                                                         14   1–60,

                                                                         15                    Defendants.
                                                                                                                              /
                                                                         16
                                                                         17           In July 2018, pro se plaintiff, John Freitas commenced an action naming twelve

                                                                         18   defendants, including Bank of America, N.A. (Case No. 18-cv-03993 WHA, Dkt. No. 1).

                                                                         19   Plaintiff’s claims included: (1) unfair and deceptive consumer practices with respect to loan

                                                                         20   servicing, foreclosure processing, and loan origination; (2) violation of the Financial Institutions

                                                                         21   Reform, Recovery and Enforcement Act of 1989; (3) declaratory judgment; (4) bankruptcy

                                                                         22   misconduct; (5) quiet title; (6) slander of title; (7) conspiracy to slander title; (8) violation of

                                                                         23   Section 2923.5 of the California Civil Code; and (9) violation of Section 17200 of the

                                                                         24   California Business and Professions Code. Also in July 2018, plaintiff filed an application for a

                                                                         25   temporary restraining order to halt the foreclosure of his residence. The temporary restraining

                                                                         26   order was denied. The case was ultimately dismissed for a failure to prosecute (id. at Dkt. Nos.

                                                                         27   1, 2, 21, 30).

                                                                         28
                                                                          1          Plaintiff, again proceeding pro se, has now commenced the instant action against Bank
                                                                          2   of America, and has again filed a motion for a temporary restraining order following the
                                                                          3   foreclosure sale of the same property (Dkt. Nos. 1, 2).
                                                                          4          A plaintiff seeking provisional relief must show that he is likely to succeed on the
                                                                          5   merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
                                                                          6   balance of equities tips in his favor, and that an injunction is in the public interest. Winter
                                                                          7   v. Nat’l Res. Def. Council, 555 U.S. 7, 20 (2008). Plaintiff raises essentially the same
                                                                          8   arguments in the instant motion for a temporary restraining order as he did in the now-dismissed
                                                                          9   case. Plaintiff has not demonstrated a likelihood of success on the merits for the same reasons
                                                                         10   stated in the July 2018 order denying plaintiff’s request for a temporary restraining order.
                                                                         11   Plaintiff has also not shown that he is likely to suffer irreparable harm as the foreclosure sale
United States District Court
                               For the Northern District of California




                                                                         12   has already occurred.
                                                                         13          The instant motion for temporary restraining order is DENIED. No hearing will be held.
                                                                         14
                                                                         15
                                                                         16          IT IS SO ORDERED.
                                                                         17
                                                                         18   Dated: June 18, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         19                                                         UNITED STATES DISTRICT JUDGE
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                2
